Citation Nr: 0922520	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  07-17 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a liver disorder, 
to include hepatoptosis.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

This case was remanded by the Board in October 2007 for 
additional evidentiary and procedural development.  That 
development has been completed, to the extent possible, and 
the case is now ready for final appellate consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  A rating decision in December 2002 last denied service 
connection for a liver disorder.  The appellant was notified 
of that decision and did not file a notice of disagreement 
within one year of the mailing of the notice.  

2.  Evidence received since December 2002 is merely 
cumulative of evidence that was previous of record and 
considered and does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the December 2002 rating decision, 
which denied the appellant's claim for service connection for 
a liver disorder, is not new and material and the claim is 
not reopened; the December 2002 rating action is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.302, 20.1103 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The appellant initially claimed service connection for a 
liver condition in December 1952.  A rating decision in 
August 1953 first denied service connection for a liver 
disorder.  Subsequently, the RO determined that new and 
material evidence had not been presented to reopen the claim 
in November 1979, November 1980, and October 1994.  In 
December 2000, the Board found that new and material evidence 
had not been received to reopen the appellant's claim.  
Finally, a rating decision in December 2002 again determined 
that no new and material evidence had been received; the 
appellant was notified of that decision and he did not file a 
notice of disagreement within one year of that notice.  The 
December 2002 rating decision, then, is final.  

In June 2005, the appellant again applied to reopen his 
claim, and rating decisions in September 2006 and October 
2006 again found that he had not presented new and material 
evidence.  The appellant disagreed with those decisions and 
this appeal ensued.  

The evidence that was of record at the time of the last prior 
denial, in December 2002, consisted of the appellant's 
service treatment records, VA clinic records, and a letter 
from a private physician dated in September 1996.  The 
service treatment records documented that that the appellant 
was treated for epigastric tenderness in June 1951, and a 
peptic ulcer was suspected.  He began to complain of 
abdominal pain in October 1952.  Some clinical notes from 
October and November 1952 indicate that the liver was 
palpable and non-tender.  In October 1952, first infectious 
hepatitis with jaundice and then hepatomegaly, cause 
undetermined, were suspected, although these findings were 
not subsequently confirmed.  A November 1952 hospital record 
reports a history of the appellant having experienced nausea, 
vomiting, and cramping pains in the epigastrium during 
October 1952.  He also noted loose stools and darker-than-
usual urine.  He was subsequently hospitalized for tests, 
which consistently failed to reveal any liver damage, 
although the liver was palpable.  The initial hospital 
assessment was of hepatomegaly, cause undetermined.  He was 
asymptomatic during hospitalization.  Physical examination 
revealed a palpable enlargement of the liver, but was 
otherwise normal.  All laboratory findings were normal.  X-
ray study was negative for evidence of hepato- or 
splenomegaly.  It was concluded that, since all tests were 
normal and the appellant was asymptomatic, liver damage was 
felt to be unlikely.  It was also felt, due to the normal x-
ray study, that no true hepatomegaly was present and that 
there was a dislocation of the liver as a whole.  The final 
diagnostic finding in November 1952 indicated hepatoptosis, 
and there was also a line-of-duty determination that the 
condition had existed prior to enlistment.  The appellant was 
returned to full duty.  There was a normal separation 
examination, dated in December 1952.  

The letter from a private physician, dated in September 1996, 
reported that an abdominal ultrasound of the appellant's 
liver in August 1995 was abnormal, given its documentation of 
"moderately echogenic parenchyma of the liver."  However, 
it was also stated that the finding of an abnormal ultrasound 
did not warrant follow-up.  Annual ultrasonography was 
recommended to rule out new structural abnormalities, and it 
was noted that liver tests should be followed perhaps twice a 
year, to rule out a significant process.   Accompanying that 
report was an August 1995 report from a VA radiology 
department, which listed an impression of moderately 
echogenic parenchyma of the liver and no evidence of focal 
masses or dilated intrahepatic ducts.  The report of 
ultrasound of the appellant's liver and gall bladder at a VA 
facility in June 1998 indicates that the study showed a 
grossly normal liver and gall bladder.  

Evidence added to the record since the December 2002 rating 
decision includes duplicate copies of the appellant's service 
treatment records and the September 1996 private physician's 
letter, as well as copies of VA clinic records dated since 
August 2005.  

The copies of records which are simply duplicates of records 
that were previously of record and considered are clearly not 
new and material.  

The VA clinic records largely reflect evaluation and 
treatment for unrelated conditions.  A note dated in February 
2006 indicates that the appellant requested evaluation of his 
liver, reporting that he had been hospitalized during service 
for treatment of hepatitis and had been told he had "dropped 
liver, called hepatoptosis."  The VA examiner noted that the 
appellant's liver was not palpable; no pertinent abnormal 
clinical findings were recorded.  The examiner indicated that 
a hepatitis profile would be obtained.  The record does not 
reflect a report of a hepatitis profile.  However, laboratory 
tests that included liver function tests were obtained in 
May 2006.  A VA examiner in June 2006 did not specifically 
comment on the test results, other than to note that the 
appellant's cholesterol and triglycerides were elevated; 
cholesterol-lowering medication was started.  

The appellant underwent an annual VA physical examination in 
September 2006.  No pertinent abnormal clinical findings were 
recorded and the examiner did not list a diagnosis of any 
liver disorder.  Subsequent VA clinic records dated through 
March 2009 do not mention any liver-related complaints or 
abnormal clinical findings, and no examiner diagnosed any 
liver disorder.  

The Board finds that the evidence that has been added to the 
record since the December 2002 rating decision is merely 
cumulative of the evidence that was previously of record and 
considered.  It continues to show the absence of a liver 
disorder.  Although the appellant underwent a liver 
evaluation - at his request - in February 2006, no abnormal 
clinical findings were recorded and no liver disorder was 
identified.  That evidence does not support the appellant's 
claim, i.e., it does not relate to an unsubstantiated fact, 
and, therefore, does not constitute material evidence, as 
defined by § 3.156.  

Accordingly, the Board concludes that new and material 
evidence has not been presented to reopen the appellant's 
claim for service connection for a liver disorder, and that, 
therefore, the December 2002 rating decision remains final.  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the present case, VA satisfied its duty to notify by means 
of an August 2006 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  

The required notice was provided before the adverse decision 
in October 2006.  Although the appellant has the right to 
content-complying notice and proper subsequent VA process, he 
has received that notice.  Moreover, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Also, in November 2007, the Appeals Management 
Center (AMC) notified the appellant of the information and 
evidence necessary to establish the downstream elements of a 
rating and the effective date for a rating, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and appeal.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In addition, during the pendency of this appeal, the U. S. 
Court of Appeals for Veterans Claims (Court) issued a 
precedent decision holding that, in the context of a claim to 
reopen, required notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for service connection, and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The Court further explained that the notice letter must 
describe what evidence would be necessary to substantiate the 
element or elements required to establish the underlying 
claim that were found insufficient in the previous denial.  
Here, because the letter the RO sent in August 2006 did not 
provide the appellant notice fully complying with Kent, and 
because no subsequent letter has provided such notice, this 
procedural defect is prejudicial to him.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007) (any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial); see also Simmons v. Nicholson, 487 F.3d 892 
(2007); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
However, in October 2007, the Board remanded this case, in 
part, to provide the appellant with notice complying with 
Kent.  In September 2008, the AMC sent him a letter that 
provided him with specific notice of the reason for the prior 
denials of his claim and notice as to the specific evidence 
or information that is necessary to reopen his claim.  
Therefore, the previous prejudicial error has been cured and 
the appellant is not prejudiced by the Board's proceeding 
with final consideration of the appeal at this time.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  On remand, attempts to obtain further 
service treatment records were unsuccessful, and VA treatment 
records identified by the appellant were obtained.  No 
further development action is necessary.  


ORDER

New and material evidence not having been presented, the 
claim for service connection for a liver disorder, to include 
hepatoptosis, is not reopened.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


